Citation Nr: 0814978	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a right tibial plateau fracture.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the second metacarpal 
in the right hand.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of burns to the head, neck, chest, and 
upper arm.  

5.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the second metatarsal head of the 
left foot.  

6.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1971 to February 1974, and from November 1990 to 
October 1991, to include service in Vietnam and the First 
Persian Gulf War (Operation Desert Storm).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The veteran was increased to a 50 
percent evaluation for his PTSD and a 30 percent evaluation 
for his right leg disability in a November 2004 rating 
decision.  As this does not represent a full grant of the 
benefit sought, the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The veteran's appeal has been before the Board on previous 
occasions and, in August 2006, an opinion was sought from the 
Veterans Health Administration (VHA) with respect to the 
claim for service connection for hepatitis.  That opinion has 
been obtained.  The appeal was also remanded in August 2006 
to comply with procedural due process of law, and those 
actions have also been taken.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript is 
associated with the claims folder.  

The issues of entitlement to increased ratings for a right 
hand disability, a left foot disability, and scars of the 
neck, face, chest, and upper arm; and entitlement to service 
connection for hepatitis C are addressed in the REMAND 
appended to the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The psychiatric evidence of record shows that the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas; it is not productive of total social or industrial 
impairment.    

2.  The veteran's service-connected residuals of a right 
tibial plateau fracture are symptomatic and productive of 
functional impairment; however, such residuals do not 
necessitate the wearing of a leg brace and there is no X-ray 
evidence of nonunion of the fracture; flexion of the right 
leg is not limited to less than 60 degrees, nor is extension 
of the leg limited to more than 5 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD, but no 
more than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a right tibial plateau fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008) , the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board concludes that April 2004 and August 2006 VA 
letters sent to the veteran by the RO adequately apprised him 
of most of the information and evidence needed to 
substantiate the claims, and of the information it did not 
provide, any resulting prejudice has been rebutted.  It is 
noted that the August 2006 letter was dispatched after the 
initial adjudication of the matter on appeal in response to 
the Board's remand of August 2006 for remedial compliance 
with notice requirements.  The veteran has, both prior to the 
dispatch of this letter (statement of the case) and in 
subsequent correspondence (supplemental statement of the 
case), received information as to what was required in order 
to receive a higher evaluation for PTSD and his disability of 
the right leg, curing any defect as to timing on this issue.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA letters of record do not contain the level of 
specificity set forth in Vazquez-Flores.  However, this 
decision grants an increased rating to 70 percent and, while 
specific information was not presented as to what criteria 
are considered in assessing the next highest rating of 100 
percent, the veteran was subsequently presented this 
information in a statement of the case, which re-adjudicated 
the contested claim.  See Prickett, supra  (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).  Moreover, the presumed 
error raised by such defect is rebutted because of evidence 
of actual knowledge on the part of the veteran and his 
representative and other documentation in the claims file 
reflecting such notification shows that that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim for a 100 percent rating: Total social 
and industrial impairment.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  That is, the veteran and his 
representative have shown by the nature of the argument 
presented that they are aware of what information and 
evidence is needed to support a 100 percent schedular rating 
for PTSD and it is not contended otherwise.  Id.; see also 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  Regarding 
the pre-decisional dispatch of the criteria utilized in 
rating a disability of the tibia, the Board notes that post-
decision documents notified the veteran of what was necessary 
to substantiate this claim as well as issuing a re-
adjudication, curing the defect of notice.  See Prickett, 
supra.   

While there was no information sent as to how disability 
rating or effective date is established (Dingess 
requirements) prior to the initial adjudication, it is noted 
that remedial notice was sent, and that any prejudice raised 
by the original deficiency is rebutted as the below decision 
represents a partial grant of a benefit sought on appeal (the 
preponderance of the evidence is against the next highest 
rating of 100 percent) and a denial of the benefit regarding 
the claim for an increase for the right leg disability, 
mooting the need for further notice.  Dingess, supra.  There 
is nothing alleged or present in the record which would 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (the key 
to determining whether an error is prejudicial is the effect 
of the error on the essential fairness of the adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the veteran was provided thorough VA 
psychiatric and orthopedic examinations that are adequate for 
rating purposes.  See 38 C.F.R. §§ 3.326, 3.327.  The veteran 
has not alleged, nor does the clinical or X-ray evidence 
demonstrate, nonunion in the lower leg and/or a need for a 
leg brace.  Under these circumstances, there is no duty to 
provide another orthopedic examination or medical opinion.  

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase  that do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis-Increased Rating, PTSD

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  As explained below, the 
Board agrees as the psychiatric evidence and testimony show 
that his PTSD more nearly approximate the criteria for a 70 
percent rating.  38 C.F.R. § 4.130.   

The record contains several reports of VA psychiatric 
examinations, which address the severity of the service-
connected PTSD.  In November 2002, the veteran gave a history 
of substantial substance abuse and it was noted that he had 
not been employed since 1999.  He reported that he could only 
work in a solitary environment due to his psychiatric 
symptoms.  However, he was observed to have normal behavior 
and hygiene, and he did not report nightmares or 
hallucinations.  No active psychosis was present and there 
was only a passing reference to suicidal ideation without a 
specific plan.  He was assessed a GAF score of 68.  

A VA psychiatric examination in July 2004 revealed that the 
veteran's symptoms were noted to be moderate in degree and 
not disabling so as to preclude employment. Objectively, the 
veteran was noted to be hypervigilant with anger issues; 
however, no obsessive or ritualistic behavior was documented.  
There were no psychosis present but mood was noted to be 
affected.  An overall GAF score of 50 was assigned, with a 
GAF of 55 attributed to his PTSD specifically.   

Contemporaneous with this most recent examination, the record 
shows a decline in day-to-day functioning from the veteran's 
assessment in 2002.  Letters from the veteran's VA 
psychiatrist state that as of March 2004, the veteran was 
experiencing "significant impairment" due to his PTSD, and 
that there were "few aspects of [his] social interaction 
[abilities] intact."  A February 2004 medical statement 
shows that the impairment is not limited to social 
functioning, as he was determined to have "severe 
occupational difficulty" as a result of his PTSD.  
Apparently, there has also been a regression regarding 
personal hygiene since 2002, as a clinical finding in January 
2004 reflects that he was unkempt in appearance at that time.  
While the July 2004 VA examination shows moderate symptoms, 
the letters provided by the veteran's psychiatric providers 
illustrate that the severity of his PTSD, particularly 
regarding ability to work, is indeed greater than moderate, 
and shows an adverse impact in most areas of daily living.  

The totality of circumstances surrounding the veteran's 
psychiatric status shows that there has been a clinically 
verified worsening of the PTSD over the last several years.  
Specifically, the noted "severe" impairment in both social 
and occupational functioning, lack of appropriate personal 
hygiene, lack of employment for almost 10 years, and the 
presence of suicidal ideation (while passive), are 
indications of a occupational and social disability that is 
severe in nature with deficiencies in most areas.  
Accordingly, the criteria for the next highest evaluation of 
70 percent have been met.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Regarding the question of whether the criteria 
for a 100 rating are met, the Board notes that the veteran 
does not display psychoses, and while there is a noted 
deviation in personal hygiene, there have been no clinical 
findings of grossly inappropriate behavior.  The veteran is 
not a danger to himself or to others, and the psychiatric 
evidence does not show total social or industrial impairment, 
nor is there a competent opinion that indicates such a level 
of impairment.  Id.  The GAF scores reported in recent years 
(most recently 50 with 55 specifically for PTSD) do not 
support a finding of total social or industrial 
inadaptability.  Thus, the criteria for a 70 percent rating, 
but no more than 70 percent, have been met. 

For the reasons stated above, the Board finds that the 
evidence supports a 70 percent rating for PTSD, but the 
preponderance of the evidence is against a rating in excess 
of 70 percent.  Accordingly, the benefit of the doubt 
doctrine is not applicable to this latter aspect of the 
claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant").

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 38 C.F.R. § 3.321(b)(1), which governs 
extraschedular ratings.  There is no indication of any 
hospitalizations for PTSD.  While the veteran has been 
unemployed, there is no competent opinion that supports a 
finding of marked industrial impairment due to PTSD and the 
GAF scores are consistent with this conclusion.  It is 
pertinent to note that a 70 percent rating takes into account 
severe industrial impairment.  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards".  Thus, 
a referral for consideration of an extrashedular rating for 
PTSD is not warranted.  38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).





Increased Rating-Right Leg

The veteran is currently in receipt of a 30 percent 
evaluation for residuals of a fracture to the right tibial 
plateau.  He contends, in essence, that his disability is of 
greater severity than is contemplated by the assigned rating.  

The veteran's residuals of a fracture of the right tibial 
plateau are rated under Diagnostic Code 5262, which addresses 
impairment of the tibia or fibula.  Under this Code, a 
maximum schedular 40 percent rating is available if the 
veteran can demonstrate that there is nonunion of the tibia 
or fibula, with loose motion, for which a brace is required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  In reviewing 
the evidence of record, X-ray evidence (February 2004) 
demonstrates small, radiolucent defects seen in the proximal 
tibia.  There is no clinical or X-ray evidence that suggests 
nonunion of the tibia or fibula.  Furthermore, the veteran 
does not wear a right leg brace.  Thus, the criteria for a 
higher evaluation under Diagnostic Code 5262 are not met.  
Id.   

The Board has considered whether a higher rating can be 
granted under alternative rating criteria.  Specifically, 
while there is some indication of limitation of motion of the 
knee, the medical evidence does not show limitation of 
flexion of the knee to less than 60 degrees or limitation of 
extension to more than 5 degrees, even with consideration of 
the DeLuca factors, to include pain, weakness, and fatigue.  
38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.  The medical evidence 
does not show that such symptoms or any other signs or 
symptoms secondary to an old fracture of the right tibial 
plateau results in additional limitation of motion to a 
degree that would support a rating in excess of 30 percent, 
to include with consideration of whether separate ratings are 
warranted for limitation of flexion and extension of the 
knee.  Id; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 and 
VAOPGCPREC 9-2004.

The Board notes that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable to this issue because the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's residuals of a fracture of 
the right tibial plateau.  38 U.S.C.A. § 5107(b); Ortiz, 
supra.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the old fracture of the right tibia that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected right 
leg disability is adequately rated under the available 
schedular criteria and 30 percent contemplates significant 
functional (including industrial) impairment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  Bagwell, supra.    


ORDER

Entitlement to a 70 percent evaluation for PTSD, but no 
greater than 70 percent, is granted, subject to the statutes 
and regulations pertaining to the payment of monetary 
benefits.  

Entitlement to a disability evaluation in excess of 30 
percent for residuals of a right tibial plateau fracture is 
denied.   


REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for residuals of second degree burns 
experienced as a result of a diesel engine fire which 
occurred while he was on active duty.  The veteran was 
evaluated under Diagnostic Code 7802, which addresses scars 
other than on the head, face, or neck.  Service connection is 
in effect for scars on the head (left jaw and neck), chest, 
and in the upper left arm or in three separate anatomical 
locations. The RO must consider whether separate compensable 
ratings are warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7804.  

Moreover, upon review of the claims file it is apparent that 
the veteran was not afforded a scar examination to address 
the current status of his scars after his filing of a 
petition for an increase.  There are some notations in the 
clinical treatment reports and examination of November 2002 
which mention his scars; however, given that he has indicated 
that his burn scars are currently symptomatic and warrant 
compensable ratings, a current examination is necessary to 
adjudicate this matter.  38 C.F.R. § 3.327.

With regard to the disabilities of the right hand and left 
foot, there has not been a VA examination given to assess the 
severity of these disabilities specifically since November 
2002.  While the record contains clinical findings of 
treatment for both the hand and foot disabilities, the Board 
is of the opinion that a comprehensive examination is 
necessary in order to determine the current severity of the 
residuals of fractures of the right and left foot.  While the 
date of an examination is not, in and of itself, a reason for 
a remand, the Board notes that as current severity of the 
conditions are of primary concern, it is not appropriate to 
rely on results dated nearly six years ago.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, in addition to 
the requested dermatology examination, the Board finds that 
an orthopedic examination is necessary.  Id.; see also 
38 C.F.R. § 3.327. 

Service Connection-Hepatitis C

The veteran has a current diagnosis of hepatitis C, which he 
attributes to his several periods of service, to include 
active duty in both Vietnam and in the first Persian Gulf 
War.  He has not been afforded an examination to address the 
etiology of his hepatitis, apparently because the RO has 
determined that there was no evidence of exposure to risk 
factors in service.  The Board, in January 2006, ordered the 
claim to be dispatched to a specialist to determine if it was 
likely that a blood transfusion took place during an in-
service surgery to correct the right tibial plateau fracture, 
and if so, if there was a relationship between a blood 
transfusion and the onset of hepatitis C.  A surgeon 
responded that, based on evidence provided in the service 
medical records, it was unlikely that a blood transfusion 
occurred.  While this opinion is unequivocal regarding the 
question of blood transfusion, the Board notes that there is 
a documented in-service burn incident which has not been 
addressed.  The veteran's history is also positive for drug 
abuse, which can be a risk factor for hepatitis C. 

The subcutaneous blood exposure in the form of burn injuries 
sustained while on active duty during the First Persian Gulf 
War is a corroborated event which produced multiple service-
connected disabilities (burn scars and PTSD).  Inherent in 
suffering a second degree burn is exposure of blood to the 
elements as well as the experience of having the burn agent 
cause a degree of necrosis in the affected tissue.  As such, 
a thorough examination must be afforded addressing any 
relationship the veteran's current hepatitis could have with 
his periods of military service, to include the burn incident 
in the Persian Gulf, as well as his service in Vietnam, where 
hepatitis was endemic.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  It is noted, however, that while the veteran's 
service in Vietnam is not in dispute, he does not have 
verified combat service, and thus the Board cannot accept as 
fact allegations regarding exposure to blood for that period 
of service without corresponding documentation of the 
occurrence of the alleged events.  See 38 U.S.C.A. § 1154.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
dermatology examination for the purpose of 
determining the severity of his service-
connected burn scars of the neck, face, 
chest, and upper arm.  The scars must be 
measured and described in detail, to 
include whether they are deep or 
superficial, unstable, painful on 
examination, or otherwise cause a 
limitation of function of the affected 
part.  

3.  Schedule the veteran for VA orthopedic 
examination for the purpose of determining 
the severity of his service-connected 
residuals of fractures of the second 
metacarpal in the right hand and second 
metatarsal in the left foot.  All 
indicated tests should be performed, to 
include range of motion studies.  The 
examiner should note any additional loss 
of finger, wrist or foot motion due to 
pain or flare-ups of pain from the 
service-connected residuals of the 
fractures at issue, supported by objective 
findings, and whether there is any such 
additional limitation of motion due to 
excess weakness, fatigability, 
incoordination, or any other relevant 
symptom or sign attributable to the old 
right metacarpal and/or left metatarsal 
fractures.

4.  Schedule the veteran for VA 
examination to determine the nature, 
approximate onset date and/or etiology of 
his hepatitis C.  Following a review of 
the relevant evidence in the claims file, 
obtaining a detailed history from the 
veteran, to include military and social 
histories; the clinical evaluation and any 
tests that are deemed necessary, and the 
examiner is asked to provide an opinion on 
the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's hepatitis C began 
during service or is causally linked 
to any incident of service, to 
include burns experienced  during 
the First Persian Gulf War, or with 
general service in Vietnam.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal is denied or, 
in the case of the increased rating 
claims, not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


